Case 1:20-cr-00187-AKH Documen t27 Filed 01/21/21 Page 1 of 6

Case 1:20-cr-00187-AKH Document 25 Filed 01/19/21 Page 1 of 6

Federal Defenders

Southern District

52 Duane Street- 10th Floor, New York, N'Y 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton
Execunve Director
avd A torney-in-( hies

January 19, 2021

 

. / LA LOTTO: OUEL _
Honorable Judge Alvin K. Hellerstein ie teh TaD aod
United States District Judge L / ‘Whol, [rial Spa

Southern District of New York at fA D0AM

500 Pearl Street

Hy ‘Ta Ad, Naf i Py tae 7} /
New York, NY 10007 tL {1 Wl Wk

 

 

= 2 adhe /
/ fi K_¢ fo cf é f 4 ( AKL A

Southern Diserict of New York
Jennifer L. Brows
Attomes-in-Charge

 

Re: United States v. Paulette Etoty, 20 Cr. 7D ke ; yy any
‘7
ee oat | 5

Dear Judge Hellerstein: /

| /2/

 

I write to respectfully request an adjournment of the February 22, 2021 trial
date in the above captioned matter. Ms. Etoty has health concerns that make it
unsate for her to be on trial as the coronavirus resurges in the United States and

the Southern District of New York. Additionally, the restrieé

tions, precautions and

warnings related to the national coronavirus pandemic greatly impact my ability to

safely meet with Ms. Etoty and prepare for trial. Moreover;

other Constitutional]

implications threaten the fairness of the proceeding were the Court to direct the

matter to go forward on February 22, 2021.

For the reasons contained herein, [ ask the Court to ad-

ourn this matter to a

date in late spring or the summer of 20211! or thereafter when the pandemic is

expected to be more controlled and an increasing number of

 

adjournment of the trial to a date before June 30, 2021. Ms

the public and Ms.

Ktoty will have been vaccinated. The government has no objection to an

Ktoty is prepared to

waive her Constitutional Right to a Speedy Trial and consent to the exclusion of

time under the Speedy Trial Act.

 

| Undersigned counsel has trials scheduled for March 24, 2021, May 24,

2021, and July 12, 2021.

 

 
t27 Filed 01/21/21 Page 2 of 6

187-AKH Documen

Case 1:20-cr-00187-AKH ©

I'he Dangers Associated With COVID-19 Will Still Ex
2021

ocument 25 Filed 01/19/21 Page 2 of 6

ist On February 22.

 

In recent weeks the number of coronavirus cases had ]

nationwide and in New York, in particular. Predictions ar

ncreased dramatically

e that the virus will

 

continue to spread and the number of COVID cases will sp
Christmas and New Year’s holidays.

there has been an average of 15,171 cases per day,
the average two weeks earlier”

Count and Map,” J anuary 19, 2021, available at
https://www.nytimes.com/interactive/2020/us/new-vyork-cor

New York City, “[a]t least 68 new coronavirus deaths and 6
reported in New York City on Jan. 18. Over the past week,
average of 6,140 cases per day, an increase of 27 percent fre

ike following the

“At least 183 new coronavirus deaths and
13,420 new cases were reported in New York [State] on Jar

1. 18. Over the past week.

an increase of 10 percent from
" See New York Times, “New York Coronavirus Case

Onavirus-cases.html. In
,453 new cases were
there has been an

ym the average two

weeks earlier.” Jd.

The Southern District of New York (“SDNY”) Court has not been spared from
this dangerous and deadly virus. Upon information and belief. notwithstanding
valiant efforts by the SDNY Court to protect employees and the public, COVID-19
has infected personnel working in the courthouse at 500 Pearl Street. On J anuary
0, 2021, Chief Judge Colleen McMahon issued a First Amended Standing Order
effective January 19, 2021 adjourning all jury trials scheduled for the period of
January 19, 2021 and ending February 12,2012. There is:
risks associated with the pandemic that necessitated the adjournment of all jury
trials will come to an end on February 12, 20201. Indeed, on January 14, 2021, in
the Eastern District of New York, Chief United States District Judge Roslynn R.
Mauskopf, suspended in-person proceedings until March 1, 2021. Chief Judge
Mauskopf’s Administrative Order, No. 2020-26-2, notes that this extension is the
result of consultation with epidemiologists and in considera’

no guarantee that the

‘ion of public safety.

Ms, Etoty, who is 60 years old, has grave concerns about the safety of
appearing in a public setting with large numbers of people 1
when the pandemic is not abating and, in fact, is resurging.

n just 5 weeks’ time
Moreover, she would be
required to take public transportation to and from the courthouse, further exposing
her to the coronavirus. Ms. Ktoty suffers with chronic anemia which places her at
an enhanced risk of a severe COVID-19 infection.2 Additionally, because the

 

 

 

 

 

* See Anemia is associated with severe coronavirus disease 2019 (COVID-19) infection,

2

 

 
Case 1:20-cr-00187-AKH Documen t27 Filed 01/21/21 Page 3 of 6

Case 1:20-cr-00187-AKH Document 25 Filed 01/1

condition causes her shortness of breath, dizziness, and to
unable to wear a protective face covering for extended per
would be required to do during atrial. See infra p. 5.
since March 2020 and has largely remained in her home si
due to her fears of contracting the coronavirus. A trial in
unnecessarily place her health at risk.

COVID-19 Restriction Impact Counsel’s Ability to Pr
Provide Effective Assistance of Counsel Guaranteed
Amendment

supervisor's approval is required to enter the offices. Staff
not only from entering the offices but especially from meeti
and in the office proper. I have not been able to meet with
the pandemic began in March 2020. Given the resurgence
restrictions imposed by my office and Ms. |

 

 

 

 

 

9/21 Page 3 of 6

feel faint, Ms. Etoty is
lods of time — which she

Ms.

Ktoty has not worked

nce the pandemic began

EF

ebruary would

epare for Trial and
by the Sixth

in closed to the public.

d to work remotely and a
is strongly discouraged
ng with clients in-person
Ms. Etoty in person since
of the virus, the

 

itoty’s health concerns, it continues to be
unsafe for Ms. Etoty to meet with me. Asa result, it is im]

ossible to effectively

prepare for trial, prepare Ms. Ktoty to testify and provide the effective

representation Ms. Etoty is entitled to.

Ms. Etoty’s Sixth Amendment Right to an Impartial J

by a Trial Beginning February 22, 2021

The Sixth Amendment guarantees a criminal defendan

ury will be Violated

t a jury selected from a

fair cross section of the community. Taylor v. Louisiana, 419 U.S. 022, 030, 95 S.Ct.
692, 697—98, 42 L.Ed.2d 690 (1975). To satisfy the Sixth Amendment, venires or

pools from which jurors are drawn “must not systematically exclude distinctive

groups in the community and thereby fail to be reasonably

representative thereof.”

Taylor, 419 U.S. 522 (1975). Groups based on race and gender (and potentially age)
are distinct for purposes of fair cross section challenges. See, Taylor, 419 U.S. 522

and see also, Holland v Illinois, 493 U.S. 474 (1990).

Because of the COVID-19 pandemic, the Southern Dist:

instituted screening measures, which include a Supplemen

 

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC745282 7/#:~:text=Based

meta, will%20have%20low%20hemoglobin%20levels.
3

rict of New York has
tal Juror Questionnaire,

7o200n%20a%20contrite%20

 
ocumen t27 Filed 01/21/21 Page 4 of 6

Case 1:20-cr-00187-AKH ‘Bocument 25 Filed 01/

attached as Exhibit A (hereinafter “COVID-19 Questionna
measures undoubtedly exclude protected groups in the co

1
m

L9/21 Page 4 of 6

re’). These screening
munity.

The COVID-19 questionnaire indicates that “Due to G OVID-19, we are

performing juror screening by phone the week prior to the}
on the enclosed summons. This phone screening permits th
grant or deny juror adjournment requests remotely, witho
traveling to the courthouse.” Further, the questionnaire in
“IF YOU ANSWERED YES TO QUESTIONS 1 THORUGI
or if you wish to be excused from Jury service or have your
(questions 8 and 9), please call J ury Administration .. . the
report date to participate in a phone screening.” Question
question which asks, “Is there any reason related to COVII
preclude you from serving on a jury?” Question 8 suggests
if a potential juror is a “healthcare worker directly involve
COVID-19 disease” or the juror works “in another field tha:
contact with people who have been diagnosed with COVID-
the category of traditionally excused jurors to those caring :
who are “not employed outside” of their home. Compare Qu
Art. VI (2) (Persons having legal custody and active daily c

under the age of 12 years; or who are essential to the daily
persons.).

As the pandemic continues, a growing body of research

ury return date printed
e court to assess and

ut prospective jurors
structs potential jurors
1 7 on this questionnaire.

ury service postponed

» week prior to your
7 1s a broadly worded
)-19 that you feel would

possible postponements

d with the treatment of

L puts me in direct

19.” Question 9 alters
or children under 12
estion 9 with Jury Plan.

are of a child or children

care of aged or infirm

has shown that Blacks

and Hispanics are at increased risk of getting sick and dying from COVID-19.3

According to the CDC, among the factors contributing to th
following: discrimination, healthcare access, occupation, ed

essential work settings such as healthcare facilities, farms,

is increased risk are the

ucational/income/wealth
gaps, and housing disparities. With respect to occupation, the CDC notes,
from some racial and ethnic minority groups are disproporti

“people
onately represented in
factories, grocery stores,

and public transportation.” Jd. As a result, systematically excusing healthcare
workers clearly impacts a protected group or groups and creates an

underrepresentation of those groups in the pool of prospecti
responsibility for childcare and the care of the aged or infirm

ve jurors. Furthermore,
falls in large measure

to women and minorities, and their exclusion from jury service deprives Ms. Etoty

 

3

and Racial and Ethnic Minority

See Center for Disease Control and Prevention, Health

Equity Considerations

Groups, https://www.cdc. gov/coronavirus/2019-

ncov/community/health-equity/race-ethnicitv htm] (last visited Oct. 7, 2020).

4

 
Case 1:20-cr-00187-AKH Documen t27 Filed 01/21/21 Page 5 of 6

Case 1:20-cr-00187-AKH Document 25 Filed 01/19/21 Page 5 of 6

of her Sixth Amendment right to a jury selected from a fair cross section of the
community.

Kven were the District Court for the Southern District of New York not to
purposely exclude distinct populations outright from the venire, calling individuals
to Jury service now just as the City faces a resurgence of the coronavirus risks the
systemic exclusion of distinct groups regardless. It creates |effectively self-selection
by a vulnerable population of jurors and “ag real risk that jurors will resent being
asked to serve on a jury during a global pandemic.” Josh Dubin, Covid-19’s Next

Victim? The Rights of the Accused, The Champion, Vol. XLIV No. 4, May 2020
(avail. at www.nacdl.org).

Ms. Etoty’s Sixth Amendment Right of Confrontation and Fifth

Amendment Due Process Rights will be Abridged by\a Trial Beginning
February 22, 2021

 

A trial beginning on February 22, 2021 will require all participants to wear
masks and maintain social distance in the courtroom. Masks and Plexiglas barriers
that have been installed in the retrofitted courtrooms of the SDNY unquestionably
create a distraction for jurors and counsel. Despite the Plexiglas barriers installed
around the witness stand, witnesses may choose to testify with a mask on. Defense
counsel will be required to wear a mask throughout the trial proceeding except
when examining a witness. Ms. Etoty will likewise be required to wear a mask
unless she chooses to testify and choses to take the mask off. Masks obscure faces
and ultimately undermine the truth-seeking function and the ability of the jury,
counsel and Ms. Etoty to read facial expressions and evaluate the credibility of
witnesses. These requirements not only compromise Ms. Etoty’s health, supra, but
they threaten to abridge the constitutional rights of confrontation and due process.

 

Conclusion

For the reasons stated herein, on behalf of Ms. Ktoty, I)respectfully request
that the trial in this matter be adjourned.

Respectfully submitted.

 

/s/ Amy Gallicthio

Amy Gallicchi

Assistant Federal Defender
Office: (212) 417-8728
Mobile: (917) 612-3274

 
ase 1:20-cr-00187-AKH Documen t27 Filed 01/21/21 Page 6 of 6

Case 1:20-cr-00187-AKH Document 25. Filed 01/19/21 Page 6 of 6

ce: AUSA Mitzi S. Steiner, Esq.
AUSA Robert Sobelman, Esq.

 
